 68 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  357 NLRB No. 19 
Supershuttle Internat
ional Denver, Inc. 
and
 Commu-
nications Workers of America.  
Case 27ŒRCŒ
008582 
July 18, 2011 
DECISION ON REVIEW AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE On February 26, 2010, the Regional Director for Re-
gion 27 issued a Decision 
and Order (pertinent portions 
are attached as an appendix
), in which he dismissed a 
petition filed by the Communications Workers of Ameri-
ca (Union) seeking to represent a unit of the Employer™s 
shuttle van drivers.  The Regional Director found, as 
urged by the Employer, that the Union has a disabling 
conflict of interest based on the relationship between its 

affiliate, the Communications Workers of America, Lo-
cal 7777 (the Local or Local 7777), and the Union Taxi 
Cooperative (UTC). 
Thereafter, in accordance wi
th Section 102.67 of the 
National Labor Relations Board™s Rules and Regulations, 
the Union filed a timely request for review of the Re-

gional Director™s Decision. 
 The Union contends that a 
disqualifying conflict of inte
rest does not exist because it 
is not the Employer™s competitor, and even assuming that 

it is, there is no evidence that its competitor status would 
interfere with its fair and vigorous representation of Su-
perShuttle employees.  On May 5, 2010, the Board 

granted the Union™s request for review.
1 The Board has
 delegated its authority in this proceed-
ing to a three-member panel. 
Having carefully considered 
the entire record, includ-
ing the parties™ briefs on review, we conclude, contrary 
to the Regional Director, that the Employer has failed in 
its burden of establishing that the Union is disqualified 
from representing the Employ
er™s employees because of 
a conflict of interest.  Accordingly, we reinstate the peti-
tion and remand this case to the Regional Director for 
further appropriate action. 
Facts The Employer, a subsidiary of SuperShuttle Interna-
tional, is engaged in the tr
ansportation of passengers and 
their baggage.  It entered in
to a license agreement with 
SuperShuttle International and SuperShuttle Franchise 
Corporation for the use of the SuperShuttle trademarks 

within a designated territory.  SuperShuttle Denver is 
licensed to serve Denver International Airport (DIA) 
                                                 1 In the same Order, the Board denied the Employer™s request for re-
view of the Regional Director™s 
finding that the petitioned-for Su-
perShuttle van drivers were statutor
y employees rather than independ-
ent contractors. 
from the Denver metropolitan area.  In order to service 
that area, the Employer has en
tered into sublicense fran-
chise agreements with shuttle van drivers to use the Su-
perShuttle systems and trademarks and to provide trans-

portation services in the ap
plicable market.  The van 
drivers are called ﬁunit franchisees.ﬂ 
SuperShuttle Denver is subject to regulation by the 
Colorado Public Utilities Commission (CPUC).  CPUC 
issues certificate numbers to SuperShuttle Denver, au-
thorizing it to engage in the ﬁTransportation of Passen-

gers and Baggage.ﬂ  Currently, SuperShuttle Denver is 
authorized to operate 86 va
ns, and there are 86 unit fran-
chisees operating under SuperShuttle Denver. 
On July 2, 2007, the Professional Taxicab Operators of 
Colorado Association (ProTAXI) entered into an agree-

ment for affiliation with Local 7777.  Under the affilia-
tion agreement, ProTAXI became a division of Local 
7777 and agreed to abide by its constitution and bylaws.  

Local 7777 agreed to provide staff support to ProTAXI 
regarding matters involving the CPUC, DIA, the city and 
county of Denver, and area hot
els.  The Local was also 
obligated to provide attorney
s and lobbyists to advocate 
for ProTAXI with the Colorado General Assembly.  In 
that capacity, the Local successf
ully lobbied for a change 
in the law that then enabled the members of ProTAXI to 
create the Union Taxi Cooper
ative (UTC), which operat-
ed as a nonprofit taxicab co
operative in the city and 
county of Denver.  The record
 does not establish whether 
ProTAXI and Local 7777 formally ended their affiliation 
agreement, but it appears that ProTAXI was replaced by 

UTC.  UTC and Local 7777 do not have an affiliation 
agreement in place.
2 UTC lists its principal office address as the Local™s 
address.  It also has a comm
ercial lease with Local 7777 
to rent office space and use its parking lot. 
Like the Employer, UTC is subject to regulation by the 
CPUC.  Pursuant to its CPUC certificate, UTC is author-
ized to operate 262 taxicabs, 
and it has 262 members.  In 
order to join the cooperative, UTC™s bylaws require an 
individual to sign a UTC membership agreement and be 
accepted into membership by the UTC Board.
3  UTC 
members pay an unspecified initial membership fee.  
Once accepted, they begin to pay UTC annual member-
ship dues. Neither the Union nor Local 7777 has a traditional col-
lective-bargaining relationship or written agreement with 
UTC to represent UTC member
s.  UTC pays the Local a 
                                                 2 The record is unclear as to whet
her UTC is now a formal, or in any 
other manner, part of the Local in 
the same manner that ProTAXI was a 
division of the Local. 
3 UTC is overseen by five officer
s and a four-member board of di-
rectors. 
 69 
SUPERSHUTTLE INTERNATIONAL DENVER
, INC
.  monthly per capita fee of $28 per member.  The Local 

categorizes the fee as ﬁdues.ﬂ  UTC members do not pay 
an initiation fee to the Local.  The monthly fees paid by 
UTC to the Local amount to $7336 per month.  The fees 

are in addition to the monthly rent paid by UTC.  The 
fees are commingled with the 
dues paid by the traditional 
union members and are used for the Local™s operating 

expenses.  In exchange for the ﬁdues,ﬂ Local 7777 pro-
vides the same services, e.g., legal and lobbying services, 
to UTC as it previously provided to ProTAXI. 
In July 2009, Local 7777 hired then-UTC President 
Abdi Buni as a paid organizer.  Buni is no longer UTC™s 

president, but he is still on the UTC board of directors.  
The Local™s representatives
 conducted a recent UTC 
board of directors™ meeting 
and oversaw the election of 
officers and a board of directors at that meeting. 
Since then, the Local has a
ssisted UTC members in a 
variety of matters.  In 2009, it intervened on behalf of 

UTC members in two disputes at a Hyatt hotel in down-
town Denver.  The first dispute involved a formal CPUC 
complaint filed by the hotel against UTC for ﬁbullying 

other companies out of line.ﬂ  The second involved a 
UTC complaint regarding the hotel™s informal policy of 
allowing Yellow Cab
4 drivers into the lobby to solicit 
customers while excluding UTC members from doing 
the same.  The Local has also had meetings with parking 
enforcement officials on be
half of UTC members, and 
has met with officials at DIA regarding heating and air 
conditioning issues in the building made available to 
Muslim taxi drivers for daily 
prayers.  The Local™s repre-
sentatives have also accompanied UTC members to court 
to assist them with plea bargaining regarding trespassing 

tickets.  Additionally, UTC sought assistance from the 
Local after it was informed that a shopping mall intended 
to grant two competitor cab 
companies exclusive access 
to the mall.  Local 7777 intervened on behalf of UTC 
members and organized a demonstration at the mall.  The 
leaflets distributed at the demonstration were displayed 

on the Local™s website.  Local 7777 has also assisted 
UTC in hiring a defensive driving trainer. 
Analysis 
The Board has long held that a union may not repre-
sent the employees of an employer if the union has a 
conflict of interest.  Rather, the union must have the 

ﬁsingle minded purpose of protecting and advancing the 
interests of the employees who have selected it as their 
bargaining agent, and there must be no ulterior purpose.ﬂ  

Bausch & Lomb Optical Co
., 108 NLRB 1555, 1559 
                                                 4 Yellow Cab and the Employer are both owned by the same parent 
company. 
(1954).  In order to establish that a union has a disabling 
conflict of interest, the empl
oyer must show a ﬁclear and 
presentﬂ danger that the conflict will prevent the union 
from vigorously representing the employees in the bar-

gaining process.  
Garrison Nursing Home
, 293 NLRB 
122 (1989), quoting 
Quality Inn Waikiki
, 272 NLRB 1, 6 
(1984), enfd. 783 F.2d 1444 (9th Cir. 1986).  Because 

such a finding necessarily restricts the employees™ Sec-
tion 7 rights to freely choose 
a bargaining representative, 
the burden on the party seeking to prove a disabling con-
flict is, appropriatel
y, a heavy one.  Id. 
A. Here, the Regional Director found that the relationship 
between the Union and UTC cr
eates ﬁa disabling conflict 
of interest with the obligation of the Union as a potential 

collective-bargaining representative of the SuperShuttle 
Denver drivers to have [a] single-minded purpose of ad-
vancing the interestsﬂ of the petitioned-for employees.  

In so finding, the Regional Director acknowledged that 
the Union did not have an ownership interest in UTC and 
that its interest in UTC was not analogous to that of the 

union in the nurse registry it operated in 
St. John™s Hos-
pital & Health Center
, 264 NLRB 990 (1982) (discussed 
infra).  Nevertheless, the Regi
onal Director found that a 
disabling conflict exists becau
se of the inherent likeli-
hood that the Union™s bargaining efforts on behalf of the 
Employer™s employees would be influenced by interests 

other than those of the Employer™s employees, based on 
the Union™s relationship with UTC.  Specifically, the 
Regional Director found that 
ﬁthe form of assistance pro-
vided by the Union to UTC in exchange for monthly fi-
nancial remunerationﬂ is inevitably ﬁin direct conflict 

with the single-minded representational purpose required 
of a bargaining representative.ﬂ 
Contrary to the Regional Director, we find that the 
Employer has not met its heavy burden of showing that 
the Union™s relationship with UTC poses a clear and pre-
sent danger of interfering with its collective-bargaining 

with the Employer.  Accordingly, we reverse the Region-
al Director. B. Even assuming the taxi drivers who are members of 
UTC are direct competitors of the Employer, we do not 
believe that that fact would disqualify the Union from 
representing the Employer™s employees.  After all, un-

ions commonly represent employees of multiple employ-
ers in the same industry, often in the same competitive 
market.  See, e.g., 
Commercial Workers Local 951 (Mei-
jer, Inc.
), 329 NLRB 730, 733Œ736 (1999), enfd. 307 
F.3d 760 (9th Cir. 2002) (en banc), cert. denied 537 U.S. 
 70 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 1024 (2002).  The fact that expansion of one such em-
ployer, and the union™s consequent gain of members, 
may come at the expense of another employer in the 
same market, does not disqualify the union from repre-

senting the employees of both employers.  The situation 
is no different here.  The Union is not in the transporta-
tion business and its representation of taxi drivers who 

are not disqualifying, as ma
de clear by the Board in 
CMT, Inc
., 333 NLRB 1307, 1308 (2001). 
Our conclusion is not altered by the fact that the Local 
does not represent the drivers who are members of UTC 
in traditional collective bargaining.  Unions often advo-
cate on behalf of their members in forums other than 
collective bargaining.  See 
Eastex, Inc. v. NLRB
, 437 
U.S. 556, 565Œ567 (1978).  Such advocacy often takes 

the form of working cooperatively with the employer of 
the union™s members when the employer and its employ-
ees have common interests.  Such advocacy does not 

disqualify a union from representing employees of two 
employers in the same market. 
The Union is not profiting from the operation of a 
transportation business in a manner different from any 
union that ﬁprofitsﬂ when an
 employer whose employees 
it represents succeeds.  Rather, it is collecting per capita 

fees from UTC, just as every international union collects 
per capita fees from its affiliate
d locals.  The fact that the 
Union also rents space to UTC does not alter our conclu-

sion.  There is no evidence to suggest that the lease 
agreement was not an arms-le
ngth transaction.  Neither 
the collection of per capita fees based on membership in 

UTC nor the collection of what is conceded to be reason-
able rent represents the acquisition of the type of ﬁspecial 
interestﬂ in a competitor employer that the Board found 
disqualifying in 
Bausch & Lomb Optical Co
., 108 NLRB 
at 1559. 
The cases cited by the Regional Director are distin-
guishable.  In 
Bausch & Lomb
, supra, the union estab-
lished a company that engaged in the same business as an 

employer of employees represented by the union.  In 
contrast, the record here does not demonstrate that the 
Union invested any monies in UTC or that the Union 

controls UTC. 
The facts here are also dis
tinguishable from those in 
St. John™s Hospital, 
supra, where the union operated a 
registry that referred nurses to the employer™s hospital 
and received referrals of pa
tients from the employer.  
The union exercised complete control over the registry, 

and the employer paid the union for use of the registry™s 
services.  Because the employer was the union™s custom-
er, the Board found that the union™s ﬁfinancial interests in 

maintaining and enhancing its ‚customer™ relationship 
with the Employerﬂ would cause the union to seek to 
further its business interest rather than to further the in-
terests of the bargaining unit employees.  264 NLRB at 
993.  In the present case, by contrast, the Employer is not 
a customer of the Union, a
nd the Union neither supplies 
personnel to the Employer nor derives any monies from 
the Employer.  Instead, the 
Local receives a per capita 
fee from UTC in return for advocating on behalf of its 

members.  Cf. 
Garrison Nursing Home
, 293 NLRB 122 
(1989) (conflict exists because of the financial relation-
ship between the employer and the petitioner™s executive 

director as the holder of the employer™s promissory note 
for $220,000).
5 Thus, even assuming the taxi drivers who are members 
of UTC are direct competitors of the Employer, we 
would find no disqualifying conflict of interest. 
C. In any event, we disagree with the Regional Director™s 
finding that the UTC is a direct competitor of the Em-

ployer.  Specifically, the Regional Director found that the 
two entities compete to carry passengers to and from 
Denver International Airport; they are both subject to 

regulation by the same regulatory agencies; they compete 
for a finite number of licenses issued for passenger 
transportation in the Denver
 metro area; and UTC sought 
the Local™s assistance during
 the Hyatt disputes, which 
allegedly involved the Employer. 
We agree with the Regional Director™s finding that 
UTC and SuperShuttle Denver are competitors only inso-
far as they both transport pa
ssengers to and from the air-
port.  For the reasons that follow, we find that the Em-

ployer and the UTC are not, in fact, direct competitors. 
First, there is no record evidence to support the Re-
gional Director™s finding that UTC and SuperShuttle 
Denver compete for a fixed number of licenses.  Our 
review of the CPUC rules and regulations does not show 

that CPUC issues only a finite number of certificates to 
all types of common carriers, i.e., to limousine services, 
                                                 5 While recognizing that the Board 
did not ultimately find a conflict 
of interest in 
Alanis Airport Services
, 316 NLRB 1233 (1995), the 
Regional Director here still found th
e case to be ﬁinstructiveﬂ because 
ﬁthe facts regarding [the Machinis
t™s] involvement with [the Miami 
Airport Skycaps] are similar to CWA™s involvement with UTC.ﬂ  We 
disagree.  As the Board in 
Alanis 
specifically pointed out, there was no 
evidence that the Machinis
ts, if selected as the Section 9 representative 
of the employer™s employees, woul
d utilize that position to create in-
stability in the employer™s labor 
relations and thereby enhance the 
chances that MAS would obtain the work
.  The same is true in respect 
to the Union and UTC here.  Moreover, the facts in 
Alanis 
are distin-guishable for a number of reasons.  
First, the employer and the entity 
affiliated with the union 
would have been direct competitors, unlike the 
Employer and UTC here.  Second, 
the union™s president and secretary-
treasurer served on the affiliated en
tity™s five-member board of direc-
tors.  Thus, the union in 
Alanis 
had greater control over its affiliate, 
than is present in the Union™
s relationship with UTC here. 
 71 
SUPERSHUTTLE INTERNATIONAL DENVER
, INC
.  taxicabs, etc., so that the nu
mber of certificates that a 
limousine service receives would affect the number 
available to taxicabs.  Thus, 
the Regional Director™s the-
ory that the Union™s advocacy on behalf of UTC mem-

bers may limit the Employer™s future ability to obtain 
additional CPUC certificates 
is purely speculative. 
Second, there is no evidence to support the Regional 
Director™s finding that th
e UTC and the Employer are 
competitors because the nature of the industry is such 
that the Union™s intervention on behalf of one company 
results in a loss of business for another.  In support of 
this finding, the Regional Director relied in part on the 

incident at the Hyatt involving Yellow Cab.  We find that 
such reliance was misplaced.  
There is one email, with-
out supporting testimony, in the record that refers to this 

incident.  The email, from UT
C to Local 7777, states, in 
part: 
 [Y]ellow cab supervisors are all over the hotel talking 

to Hyatt™s front desk personnel and customers inside 
the hotel lobbying customers to take either super shuttle 

or yellow cab.  The same supervisors were calling yel-
low cabs from [the] street to load customers while other 
taxi cabs are waiting on hotel™s taxi stand.  Yellow cab 

is claiming they are loading their super shuttle custom-
ers into their cabs for free since super shuttle is not 
handling their customers on time. 
 A reasonable interpretation of this email is that UTC™s dis-

pute was primarily with Yellow Cab, which is in direct 
competition with other taxicab companies, rather than with 
SuperShuttle Denver.  Thus the email does not help to carry 

the Employer™s burden of establishing a disabling conflict. 
Third, the Regional Director erred in finding that the 
Union™s intervention on behalf of UTC members could 

result in member drivers gaining advantages over the 
Employer™s employees in curbside waiting at DIA or 
prime locations to park and wait for passengers in the 

downtown area.  The Regional
 Director found that the 
Local™s efforts to gain such 
advantages were ﬁprecisely 
the kind of intervention UTC was seeking from the Un-

ion in its dispute at the Hyatt.ﬂ  This reasoning is also 
entirely speculative.  The re
cord contains no evidence 
that the Union or the Local has intervened on behalf of 

UTC members to gain advantage in relation to curbside 
waiting or parking at DIA.  In fact, there is no evidence 
that the UTC drivers wait at DI
A in the same areas as the 
SuperShuttle drivers.  Moreover, the Employer and the 
UTC members do not even pe
rform identical services; 
the Employer provides a type 
of limousine service, while 
UTC provides taxicab service.  Based on the foregoing, 
we find that the evidence fails to establish that the UTC 

and the Employer are direct competitors. 
For the reasons stated abov
e, we conclude that the 
Employer failed to sustain its burden of establishing that 
the Union™s involvement with UTC, by way of the Local, 
constitutes a clear and present 
danger of interfering with 
the collective-bargaining proce
ss.  Accordingly, the Re-
gional Director™s finding that the Union has a disqualify-
ing conflict of interest is reversed, the petition is reinstat-

ed, and the case is remanded to the Regional Director for 
further appropriate action. 
ORDER 
It is ordered that the Regional Director™s finding that 
the Communications Workers of America has a disquali-

fying conflict of interest is reversed, the petition is rein-
stated, and the case is remanded to the Regional Director 
for further appropriate action. 
APPENDIX 
.  .  .  . 
UNION CONFLICT OF INTEREST 
SuperShuttle Denver asserts that
 the petition should be dis-
missed because CWA has a disabling conflict of interest based 
on CWA Local 7777™s relationship 
with UTC.  Specifically, 
SuperShuttle Denver contends that it and UTC are competitors 
in the passenger transportation indus
try, based on the fact that 
they are subject to the same 
CPUC and DIA regulations, have 
overlapping transportation territories, and compete head-to-
head for the highly competitive downtown hotel customer base 
needing transportation to and from DIA. 
A.  UTC™s Formation 
1.  UTC™s predecessor 
On July 2, 2007, CWA entered into an Agreement for Affili-
ation between the Professional 
Taxicab Operators of Colorado 
Association (ProTAXI), and the Communications Workers of 
America, AFLŒCIO, Local 7777.  The Agreement for Affilia-
tion provided that ProTAXI would become a division of CWA, 
Local 7777, and abide by Local 7
777™s constitution and bylaws.  
The Affiliation Agreement also stated that the Union would 
provide staff support to the ProTAXI Division regarding mat-
ters involving CPUC, DIA, the Ci
ty and County of Denver, and 
area hotels.  CWA was also obligated to provide attorneys and 
lobbyists to advocate for the ProTAXI division with the Colo-
rado General Assembly. The Union™s advocacy included suc-
cessfully lobbying for a change in the law through the Colorado 
legislature, which permitted the CPUC to lower transportation 
industry entry standards allowing for the legal formation and 
certification of UTC to operate as a taxicab cooperative.  The 
change in the law took effect July 1, 2008. 
In anticipation of the change in law by the Colorado General 
Assembly, ProTAXI union member
s met in January 2008, to 
formulate plans to form UTC.  In April 2008, the 262 ProTAXI 
members sought and obtained le
gal advice regarding the re-
quirements for applying to the CP
UC for authorization to form 
a cooperative to provide taxicab service in the City and County 
of Denver.  The record does not establish whether the Union 
 72 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 and ProTAXI ever formally ended their Affiliation Agreement, 
but it appears that ProTAXI was subsumed by UTC upon 
UTC™s formal legal creation. 
2.  UTC™s incorporation 
On June 9, 2008, UTC filed its 
Articles of Incorporation of a 
Cooperative with the Colorado Secr
etary of State.  UTC listed 
the Union™s address (2840 S Vall
ejo, Englewood, Colorado), as 
its principal office street address.  Abdi Buni was named as the 
registered agent, and incorporator for UTC.  Abdi Buni™s ad-
dress was also given as CWA™s 
address.  In June 2008, UTC 
also adopted cooperative bylaws, and entered into a Colorado 
Commercial Lease with CWA, effe
ctive July 1, 2008, to rent 
office space and use of the park
ing lot at the union hall.  UTC 
entered into a successor lease effective July 1, 2009, with 
CWA, Local 7777, increasing the amount of monthly rent, and 
increasing the size of the office space UTC rents from the Un-
ion.  That lease also covers all utilities except telephone service 
and includes the right for the UTC members to park their taxi-
cabs at the union hall when the cabs are not in service. 
On July 1, 2008, UTC filed an 
application to operate as a 
common carrier by motor vehicle 
for hire with the CPUC for a 
permit authorizing the 262 individual UTC members to begin to 
offer taxi service under the UTC name in the City and County 
of Denver.  This application 
was granted, and UTC has had 262 
cooperative members and corresponding taxicabs since that 
time. 
3.  UTC membership 
UTC currently has 262 member dr
ivers, which is the maxi-
mum number UTC can have based on its current CPUC certifi-
cation.  UTC has an office staff of eight employees, including 
dispatchers, call takers, a cas
hier and bookkeeper.  The office 
employees are overseen by general manager Guadata Brasso.  
In order to join the cooperative, an individual must sign a UTC 
Membership Agreement and be accepted into membership by 
the UTC Board.  UTC members pay an initial membership fee.  
Once accepted, they begin to pay annual membership dues 

which may be paid on a weekly, monthly, quarterly, or annual 
basis.
10  UTC members are required to become members of 
CWA, but are not required to pay initiation fees. 
UTC is overseen by a four-mem
ber board of directors and 
five official officers.  Abdi Buni was the first president of UTC.  
Buni, however, was hired as a paid organizer for CWA Local 
7777 in July 2009.  Accordingly, at the August 2009 Board of 
Director™s meeting, Bushra Saido was elected as Buni™s succes-
sor.  At that same meeting, 
Yousef Salad and Mengistab Desta 
were elected as Vice Presidents;  Million Mengistu was elected 
as Secretary; and Takele Merse was elected as Treasurer.    The 
current UTC Board Members are:
  Abdi Buni, Stan Hawton, 
Cristian Mateescu, and Gamachu Said. 
B.  Relationship Between CWA and UTC 
The documentary evidence regarding a relationship between 
CWA and UTC initially establishes that they have a formal 
                                                 10 The record does not reflect the 
amount of the initiation fee or an-
nual membership fee because CWA objected to the Employer™s attempt 
to elicit that evidence. 
landlord/tenant relationship ba
sed on the lease for the UTC 
office space.  Other aspects of
 the relationship between CWA 
and UTC are more difficult to define.  While the record does 
not reflect direct involvement 
by CWA in the legal formation 
of UTC, as discussed, the Un
ion was involved in lobbying ef-
forts with the Colorado General Assembly to seek a change in 
the law to allow for formation of UTC, which resulted in the 
elimination of ProTAXI, with which the Union did have a for-
mal affiliation agreement.  The record also establishes that 
CWA does not have a traditiona
l collective-bargaining relation-
ship with UTC to represent the in
terests of the c
ooperative taxi 
drivers, vis-à-vis UTC. 
The relationship between UTC and CWA is also evidenced 
by the fact that in July 2009, the Union hired then UTC Presi-
dent Abdi Buni as a paid organizer.  While Buni is no longer 
UTC president, he still holds a position on the UTC board of 
directors.  Buni was involved w
ith the Union as a contact per-
son for ProTAXI, and as such, was regularly copied on e-mail 
correspondence between UTC and the Union before he was 
hired as a paid organizer.  Buni still is regularly copied on e-
mail correspondence between UTC and CWA, and in fact con-
tinues to use the same ProTAXI 
e-mail address he used before 
the inception of UTC. 
Finally, there is evidence th
at CWA representatives conduct-
ed the August UTC Board of Dir
ectors meeting at which Buni™s successor was elected, and oversaw the election of officers and 
board of directors members at that meeting. 
Notwithstanding the lack of a collective-bargaining relation-
ship, UTC pays a monthly per capita fee of $28 to CWA for 
each of its 262 members, which UTC and CWA characterize as 
ﬁdues.ﬂ  There is no evidence that the UTC members submit 
applications for actual member
ship in CWA, and testimonial 
evidence establishes that they are not required to pay union 
initiation fees.  These monthly dues paid directly by UTC to the 
Union amount to $7336 per month.
  These monthly per capita 
dues are in addition to the monthly rent paid by UTC for leas-

ing office and parking lot space and covering utilities.  UTC 
also directly reimburses CWA for such office expenses as the 
costs of photocopying. 
The testimony of CWA, Local 7
777™s current President, Lisa 
Bolton, establishes that the moni
es paid by UTC on behalf of 
its drivers are mingled with dues from its traditional members, 
and used for the Union™s general operating expenses.  The evi-
dence further establishes that in exchange for the monthly 
ﬁduesﬂ paid to the Union by UTC, the Union provides the same 
services to UTC that it was obligated to provide ProTAXI pur-
suant to the written Affiliation Agreement, despite the absence 
of a written agreement.  In this regard, Union President Bolton 
testified that these services include lobbying for legislation 
favorable to UTC with the Colorado legislature.  Bolton also 
testified that she has held meetings with ﬁparking enforcementﬂ 
on behalf of UTC drivers when 
they believe UTC is being sin-
gled out for ticketing.  Bolton 
and other Union officials also 
meet with government officials 
regarding the herdic licenses 
taxi drivers must have to operate, and excise and license plate 
officials so that the Union can educate UTC drivers regarding 
issues that arise for renewals.  Bolton has also met with offi-
cials at DIA regarding heater and air conditioning issues in the 
 73 
SUPERSHUTTLE INTERNATIONAL DENVER
, INC
.  building made available to Muslim
 taxi drivers for daily pray-
ers.  CWA representatives have also accompanied UTC mem-
bers to court to assist them w
ith plea bargaining regarding tres-
passing tickets. In August 2009, the also Union intervened on behalf of UTC 
in a dispute at the Hyatt Regency Colorado Convention Center 
downtown hotel.  That dispute involved the Hyatt Regency 
filing a formal CPUC complaint against UTC for ﬁbullying 
other companies out of line.ﬂ  In October 2009, UTC sought the 
Union™s assistance in another dispute at the Hyatt Regency 
Convention Center.  Specifically, UTC sought to have the Un-
ion assist in forcing the Hyatt 
Regency to not allow managers 
affiliated with SuperShuttle Denver to solicit customers in the 
hotel lobby. 
A few days later, UTC sought 
assistance from the Union af-
ter it was informed that the Cherry Creek Mall intended to au-
thorize two competitor cab companies exclusive access to the 
mall.  CWA sought legal advice
 from its legal counsel regard-
ing the action taken by Cherry Creek Mall; intervened on 
UTC™s behalf with the mayor™s office; and attempted to contact 
a mall official to discuss the di
spute.  CWA also organized a 
demonstration at the mall during the Thanksgiving holiday 
weekend, and created the leaflets used in the Cherry Creek Mall 
campaign on behalf of UTC.  An announcement for the leaflet-
ing action at Cherry Creek Mall was put on the CWA Local 
7777 website encouraging all driver
s and volunteers to meet at 
the Local at 9:30 a.m., so the Union could put one passenger in 
each UTC taxi to be transported to the mall where they would 
leaflet until 12:30 p.m.  At that time the Union leafletters would 
start calling for UTC taxis to come back and pick them up at 
the Cherry Creek Mall. 
Finally, the evidence establishes that CWA was involved in 
researching obtaining Smith Defensive Driving Training for the 
taxi drivers, which included investing $5,066 for a Smith 
Trainer to train up to four Union members to deliver the classes 
to the UTC drivers.  CWA also provides photocopying services 
to UTC at the rate of 3 cents per page, and provides free adver-
tising on the Union™s website. 
.  .  .  . 
B.  Disabling Conflict of Interest Issue 
At issue is whether the rela
tionship between CWA and UTC 
conflicts with the oblig
ations of the Union as
 a potential collec-
tive-bargaining representative of the SuperShuttle Denver van 
drivers, as contended by the Employer.
 1.  Legal framework 
In St. John™s Hospital & Health Center
, 264 NLRB 990 
(1982), the Board analyzed the line
 of cases involving disabling 
conflicts of interest by unions.  It characterized 
Bausch & Lomb 
Optical Co.
, 108 NLRB 1555 (1954), as ﬁthe seminal case es-
tablishing the conflict-of-interest doctrine.ﬂ  In 
Bausch & 
Lomb, the Board had found that the employer was no longer 
obligated to bargain with a union because the union had be-
come a direct business competitor of the employer.  The Board 
in Bausch & Lomb
, emphasized the important interests of the 
bargaining unit employee
s when it stated: 
 What is envisioned by the Act is that in attempting to [reach] 
an agreement, the parties will approach the bargaining table 
for the purpose of representing their respective interests and 
having approximately equal economic power. The employer 
must be present to protect his 
business interests and the union 
must be there with the single-minded purpose of protecting 
and advancing the interests of 
the employees who have select-
ed it as their bargaining agent, and there must be no ulterior 
purpose.
 As the Supreme Court has stated: ﬁThe bargaining 
representative, whoever it may be
, is responsible to, and owes 
complete loyalty to, the interests of all whom it represents.ﬂ 
 [Ford Motor Co. v. Huffman, 
345 U. S. 330, 338
.] . . . In our 
opinion, the Union™s position at 
the bargaining table as a rep-
resentative of the Respondent™s employees while at the same 
time enjoying the status of a bu
siness competitor renders al-
most impossible the operation 
of the collective-bargaining 
process. 
For, the Union has acquired a special interest which 
may well be at odds with what should be its sole concern--that 
of representing the interests of the Respondent™s employees
. In our opinion, the situation cr
eated by the Union™s dual status 
is fraught with potential dangers.  [Emphasis added.]  
Id., at 
1559. 
 In St. John™s Hospital
, the Board similarly found that the pe-
titioning union, which operated a nurse registry that dispatched 
80 percent of the registered nurses to St. John™s Hospital, had 
an ﬁulterior purposeﬂ that conflicted with the requirement that a 
collective-bargaining agent have
 a ﬁsingle-minded purpose of 
protecting and advancing the inte
restsﬂ of unit employees.  
St. John™s Hospital, supra, at 993.
13  In reaching this conclusion, 
the Board also relied on 
Sierra Vista Hospital, Inc.,
 241 NLRB 
631, 634 (1971), which held that: ﬁ[A]n Employer has a right to 
engage in collective bargaining wh
ich is not influenced by in-
terests the bargaining representa
tive may have outside its em-
ployee representative capacity.ﬂ 
This line of cases was also discussed in 
Western Great Lakes 
Pilots Association
, 341 NLRB 272 (2004).  In that case the 
Board affirmed the ALJ™s finding that no disabling conflict 
existed where the union™s only ac
tion had been to support rule 
making by the Coast Guard which, if enacted, could have put 
the employer out of business.  The judge noted that the union 
had not instituted or formulated the rule making at issue, but 
merely had supported one of the proposals before the Coast 
Guard rule making body.  In finding no disabling conflict, the 

ALJ stated: 
 Here, there is no evidence that the Union operates, or ever in-

tends to operate, a pilotage enterprise in competition with Re-
spondent. Nor is there evidence that the Union is either a sup-
plier/customer of Respondent 
or, beyond that, a creditor of 
Respondent. Furthermore, there is no evidence that the Union 
operates any type of enterprise that would naturally give rise 
to an inability to bargain sing
le-mindedly on behalf of unit 
employees of Respondent represented by the Union or, in 
some other fashion, that woul
d naturally compromise the col-
                                                 13 See also 
Visiting Nurses Association, 
Inc. Serving Alameda Coun-
ty, 254 NLRB 49 (1981). 
 74 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 lective-bargaining process as contemplated by the Act. 
Id., at 
282. 
 Here, there is no other employee-unit, represented by the Un-

ion, that would benefit from implementation of the unified pi-
lot management proposal. More
over, implementation of that 
proposal cannot be accomplished through the collective-
bargaining process. The only way that proposal can be im-
plemented is through action by the Coast Guard or, perhaps, 
through legislation passed by Congress and signed by the 
President of the United States.  Id. at 282. 
 In another of the 
Bausch & Lomb 
line of cases, 
Alanis Air-
port Services, Inc.
, 316 NLRB 1233 (1995), the Board reversed 
the Regional Director™s finding that the intervening union 
should be disqualified as a potential representative of the unit 
of baggage handlers because of
 the union™s involvement with a 
newly-formed company that intended to engage in baggage 
handling competition with the employer.  The intervenor, Inter-
national Association of Aerospace Workers, District Lodge 40 
(IAM), had an exclusive contract 
with United Airlines that any 
subcontracted work must be done by an IAM-represented con-
tractor.  United Airlines, and several other airlines, had peti-
tioned the Miami Dade Commission to issue the airlines gen-
eral permits to provide baggage 
services.  At the time of the 
Board proceedings, commission hearings had been held, but no 
decision had issued.   In anticipation of a favorable commission 
ruling, IAM was involved in the formation of Miami Airport 
Skycaps, Inc. (MAS).  The objective of forming MAS was to 
secure United Airlines™ baggage handling work for IAM mem-
bers if the commission granted the permits. 
The Board determined that since plans of MAS had not yet, 
and might never, materialize, 
IAM™s involvement in MAS did 
not constitute a current conflict, thus, it was premature to make 
a finding that the union had a disabling conflict of interest.  The 

Board also stated: 
 We find it unnecessary to pass on the Intervenor™s contention 
that its involvement with MAS is too limited to warrant a 
conclusion that the Intervenor controls or has a symbiotic re-
lationship with MAS, because in 
any event, for the reasons set 
forth above, there is no showing that MAS is in competition 
with the Employer. 
Id., at fn 4. 
 Notwithstanding that the Board did not address the interve-
nor™s contention that its involve
ment was too limited based on 
its finding that there was no current competition because MAS 
had not yet been authorized to handle baggage, the Board™s 
analysis in 
Alanis
 is instructive because the facts regarding 
IAM™s involvement with MAS ar
e similar to CWA™s involve-
ment with UTC.   In this regard, the Board listed extensive 
details of the relationship be
tween IAM and MAS, and also 
specifically stated that it did 
not question that the new company 
would, in fact, compete with Alanis if it obtained a permit al-
lowing it to do so.  Id., at fn 3.  The Board also stated: 
 In sum, there is insufficient evidence that MAS is a competi-

tor of the Employer or that the Intervenor would misuse its 
Section 9 status as set forth abov
e. If there is a change of cir-
cumstance, in either respect, a party may raise the issue at that 
time through appropriate procedures under the Act.  [Empha-
sis added.]  Id., at 1234. 
 Thus, the Board left open the possibility that if IAM won the 
election, and MAS commenced ope
rations, certification could 
be revoked pursuant to the Board™s holding in 
Bausch & Lomb
. The facts regarding the rela
tionship between IAM and MAS 
were as follows.  MAS was owned by 55 shareholders, each of 
whom owned one share of stock. 
Two of the shareholders were 
officers of IAM (president and secretary-treasurer), who also 
served on the five-member MAS board of directors. IAM™s 
lodge president was also one of the two incorporators and 

served as the registered agent for MAS. The articles of incorpo-
ration of MAS provided that the corporation could issue shares 
only to dues-paying members of the IAM.   The MAS share-
holder baggage handlers formed a new IAM local, Local 626, 
with the object of representi
ng MAS™ employees.  MAS and 
Local 626 shared office space at
 a building owned by the IAM 
and two other IAM locals, and MAS was permitted to use that 
space rent-free during their initial 6-month formative period.
14 2.  Analysis and conclusions 
Based on the above-cited authority, I find that the relation-
ship between CWA and UTC creates a disabling conflict with 
the obligation of the Union as a potential collective-bargaining 
representative of the SuperShuttle
 Denver drivers to have sin-
gle-minded purpose of advancing the interests of the Su-
perShuttle Denver employees.  In reaching this conclusion, I 
am mindful that the facts do not establish that CWA has an 
actual ownership interest in UTC, similar to that present in 
Bausch & Lomb
; or that CWA™s interests are analogues to the 
nurse registry operated by the union in 
St. John™s Hospital
.  I 
am persuaded, nonetheless, that
 a disabling conflict exists be-
cause of the inherent likelihood that CWA™s bargaining efforts 
on behalf of the SuperShuttle Denver employees would be in-
fluenced by interests outside its representative capacity based 
on its relationship with UTC. 
a.  UTC and SuperShuttle are competitors 
In reaching my conclusion that a disabling conflict of interest 
exists, I initially find that Supe
rShuttle Denver and UTC are, in 
fact, competitors.  The evidence 
establishes that they both com-
pete for passenger traffic to and from DIA, throughout the 
Denver metropolitan area.   SuperShuttle Denver and UTC are 
also both subject to regulation by
 the same regulatory agencies, 
and compete for a finite number of licenses issued for passen-
ger transportation in their overlapping Denver metropolitan 
territories.  The fact that UTC and SuperShuttle are in competi-
tion is further evidenced by the fact that UTC recently sought 

CWA™s assistance in a dispute between UTC and SuperShuttle 
Denver at the downtown Hyatt 
Regency convention center 
hotel.  This dispute arose when
 UTC contended that SuperShut-
tle Denver was getting an unfair competitive advantage because 
it was being allowed by Hyatt management to solicit for pas-
                                                 14 The Union, in its posthearing brief distinguished various other 
cases in anticipation of the Employer™s arguments
.  I find those cases 
inapposite to my determination that
 a disabling conflict exists here. 
 75 
SUPERSHUTTLE INTERNATIONAL DENVER
, INC
.  sengers in the lobby of the hotel, when UTC was not similarly 
allowed such access. 
Based on my finding that UTC and SuperShuttle are compet-
itors, and that UTC, unlike MAS in 
Alanis, supra, is presently 
in operation as a competitor of SuperShuttle Denver, I must 
examine the nature of the rela
tionship between CWA and UTC.  
While this relationship is not easily defined within the frame-
work of the above-cited Board cases, it is vastly different than a 
traditional collective-bargaining relationship.  In this regard, I 
find that CWA™s involvement with
 UTC is most closely analo-
gous to IAM™s involvement with MAS in 
Alanis, 
supra.  As 
noted above, while the Board declined to address IAM™s con-
tention that its involvement with MAS was too limited to estab-
lish a disabling conflict of interest, the Board, nonetheless,
 made specific findings of fact 
regarding the relationship be-
tween IAM and MAS, and stated that if circumstances regard-
ing MAS changed, a party could 
raise the conflict issue through 
appropriate procedures under the Act. 
b.  Relationship between CWA and UTC 
I find, based on the record as a 
whole, that here is no collec-
tive-bargaining relationship be
tween CWA and UTC.  CWA 
does not represent UTC drivers 
vis-à-vis
 UTC in matters such 
as collective bargaining, or grievance processing.  Rather, 
CWA receives ﬁduesﬂ from the 262 UTC drivers for interests 
CWA has outside its employee representative capacity.  
Sierra 
Vista Hospital, 
supra. 
The evidence establishes that like IAM in 
Alanis, supra, CWA was involved with UTC from its inception.  Specifically, 
CWA assisted UTC™s predecesso
r, ProTAXI, in successful 
lobbying efforts at the Colorado General Assembly for a 
change in the law.  That change in the law allowed the Pro-
TAXI CWA members to form UTC, enabling UTC to gain 

entry into the passenger transportation industry.  Since its in-
ception, UTC has also leased office and parking lot space from 
CWA, and has been identified with the Union on its website. 
According to the Union™s Local President, the assistance 
CWA currently provides to UT
C includes legal advice and 
legal representation; continued 
lobbying at the State Legisla-
ture; representation with certifying and licensing entities in-
cluding DIA, CPUC, and traffic enforcement agencies; and 
assistance in competitive disputes involving commercial enter-
prises served by both UTC and 
SuperShuttle Denver, such as 
the dispute at the downtown Hyatt. 
These facts establish that the 
relationship between the Union 
and UTC is significantly different than the circumstances relied 
upon by the Union in its postheari
ng brief involving situations 
where a union receives dues from members it represents in 
multiple bargaining units for employers competing in the same 
industry.  In situations where a 
union represents several differ-
ent bargaining units of competitors™ employees, the dues re-
ceived are primarily for represen
tational activities involving the 
bargaining unit members™ relations
hips with their employer, not 
primarily for legal and lobbyi
ng matters with governmental 
entities, in a situation where no collective-bargaining relation-
ship even exists. 
I note also, that this is not a situation like that present in 
Western Great Lakes Pilots Assn., 
where the union merely sup-
ported a proposal being considered by the regulatory body, 
which, if enacted, could have resulted in elimination of the 
employer.  Here CWA lobbied 
for a change at the Colorado 
General Assembly on behalf of its affiliate ProTAXI, which 
resulted in the former ProTAXI members forming UTC.  But 
the relationship did not end ther
e, rather, CWA has continued 
to assist UTC in matters wholly unrelated to collective bargain-
ing, and has a significant financ
ial interest in the success of 
UTC as discussed i
mmediately below. 
c.  Disabling financial conflict 
The factor I find most critical in the analysis of a disabling 
conflict, which was not present in 
Alanis, is the financial inter-
est CWA has in the success of UTC by virtue of the per capita 
monthly fee it pays to the Uni
on.  These mont
hly fees amount 
to more than $88,000 a year and they are received outside of 
any representative capacity.  There is no dispute that these 
monies are not used by CWA to 
defray the costs of traditional 
collective-bargaining, such as bargaining a contract with UTC, 
or processing grievances pursuant to a contract.  Rather, these 
monies go into the Union™s general fund as payment for ser-
vices to UTC that are unrelated to any obligation under the Act 
to represent the UTC drivers in their relationship with UTC.  In 
return for this monthly per capi
ta fee, the evidence establishes 
that the Union continues to provide UTC with the same kinds 
of assistance the Union had prev
iously provided to ProTAXI by 
virtue of the Affiliation Agreement. 
Here, the Union, in essence, is the competitor because of the 
kinds of managerial assistance 
it provides to UTC for financial 
remuneration in the form of the 
per capita ﬁdues.ﬂ  Thus, while 
the Union does not have a direct
 financial ownership stake in 
UTC, it still gains financially when UTC prospers, which is 
precisely the kind of conflict the Board warned of in 
Bausch & 
Lomb and St John™s Hospital and Health Center
.  Namely, the 
danger that CWA™s bargaining e
fforts on behalf of the Su-
perShuttle Denver employees would be influenced by its finan-
cial interests outside its representative capacity because of its 
relationship with UTC. 
In this regard, I conclude that everything the Union does to 
assist UTC in return for the mo
nthly fees it recei
ves could have a significant impact on the Uni
on™s representational capacity 
for the SuperShuttle Denver employees.  The nature of the in-
dustry in which UTC and SuperShuttle Denver compete is such 
that intervention on behalf of one entity can result in a loss of 
business for another entity.  This
 could take the form of one 
company gaining vehicle certificates, while the other entity 
loses them because CPUC issues a finite number of certificates.   
This is particularly troubling since UTC has a 3 to 1 advantage 
in that its cooperative members hold 262 certificates, and Su-
perShuttle Denver has 86.  Intervention by the Union on behalf 
of UTC could also take the form of one entity gaining a time 
advantage for curbside waiting at 
DIA, or for locations to park 
and wait for passengers in the downtown area, which is precise-ly the kind of intervention UTC was seeking from the Union in 
its dispute at the Hyatt. 
Accordingly, I find that the form of assistance provided by 
the Union to UTC in exchange 
for monthly financial remunera-
tion is in direct conflict with 
the single-minded representational 
 76 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 purpose required of a bargaining 
representative, since the Un-
ion™s advocacy on behalf of UT
C could have direct, adverse 
effects on the SuperShuttle Denver bargaining unit. 
ORDER IT IS HEREBY ORDERED
 that the petition filed in this case is 
dismissed. 
.  .  .  . 
 